UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 10-1186


CECIL D. ADDISON,

                Plaintiff - Appellant,

          v.

VOLVO TRUCKS OF NORTH AMERICA, INCORPORATED, a/k/a             Volvo
Group; IVAN MITCHELL; JOHN PENNINGTON; DAVID LILLY,

                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.  Samuel G. Wilson, District
Judge. (7:09-cv-00088-sgw-mfu)


Submitted:   June 17, 2010                       Decided:   June 24, 2010


Before MOTZ and      KING,   Circuit   Judges,    and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Cecil D. Addison, Appellant Pro Se. Michael Wilson Stoker, Eric
Anthony Welter, WELTER LAW FIRM, PC, Herndon, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Cecil D. Addison appeals the district court’s order

dismissing his Title VII complaint for failure to comply with a

court order.        We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.        Addison v. Volvo Trucks of N. Am., Inc., No.

7:09-cv-00088-sgw-mfu (W.D. Va. Feb. 3, 2010).                 We dispense with

oral     argument    because     the    facts   and   legal    contentions    are

adequately    presented     in    the    materials    before    the   court   and

argument would not aid the decisional process.

                                                                       AFFIRMED




                                          2